Citation Nr: 0508940	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for psychosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record. 

In April 2004, the case was remanded by the Board in order to 
obtain a VA medical opinion as to whether the newly diagnosed 
generalized anxiety disorder represented progression of the 
service-connected psychosis, correction of a prior diagnosis, 
or a new and separate condition.  The VA opinion was obtained 
in May 2004.  While the examiner responded to the Board's 
directive, he also recommended that the veteran have a 
neuropsychological evaluation to establish a baseline of 
cognitive functioning to be used in future rating 
examinations. 

Given the VA's examiner's recommendation, the Board 
determines that a neuropsychological evaluation along with 
the clinical evaluation, would result in a full description 
of the effects of the veteran's disability.  For this reason, 
the case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.  

REMAND

Under 38 C.F.R. § 3.159, the duty to assist, this case is 
REMANDED for the following action:

1.  Schedule the veteran for 
neuropsychological testing, and have the 
results reviewed by the VA physician, who 
recommended the testing in May 2004.  The 
physician is asked whether the test 
results alter the opinions he expressed 
in his May 2004 review. 

If the same VA physician is not 
available, then schedule the veteran 
for a psychiatric examination to 
determine the current level of 
impairment due to the service-
connected psychosis.  The examiner 
is asked to review the 
neuropsychological test results and 
to express an opinion as to whether 
or not the results are indicative of 
a psychosis.  The veteran's folder 
must be made available to the 
examiner for review in conjunction 
with the examination. 

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Bo-ard of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



